DETAILED ACTION
This is an allowance of all claims filed on 06/03/2022. Claims 1-18 and 20 are pending. Claims 1 is amended. Claim 19 was previously cancelled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites: “a nonvolatile memory configured to store the first processed data in a storage location, when the storage location at which the first processed data are to be stored is designated by the host device to the storage device based on the first signal, wherein the first interface is configured to output the first signal to the host device.”
Closest prior art Curewitz [US 2021/0081121] appears to teach a storage device with NVM, wherein  a host is configured to provide an interface to pass data and control signals between memory subsystem.
Khan [US 2017/0091127] appears to teach generating first processed data as well as generating a signal.
Mizuno [US 2005/0210188] appears to teach receiving command from host and storing the command in storage at a designated location and sending an interrupt signal to the processing unit.
However, the prior arts on record do not appear to teach or fairly suggest storing data to designated location by the host device based on the first signal, wherein the first interface is configured to output the first signal to the host device. Based on this rationale, claim 1 and its dependent claims 2-7 are allowed.
Independent claim 8 recites: “a first storage device configured to receive a first data chunk from a host device, to convert the first data chunk into first data, and to output a first signal indicating a size of the first data to the host device;”
Closest prior art Curewitz [US 2021/0081121] appears to teach a storage device with NVM, wherein  a host is configured to provide an interface to pass data and control signals between memory subsystem.
Khan [US 2017/0091127] appears to teach generating first processed data as well as generating a signal.
Mizuno [US 2005/0210188] appears to teach receiving command from host and storing the command in storage at a designated location and sending an interrupt signal to the processing unit.
However, the prior arts on record do not appear to teach or fairly suggest receiving a first data chunk from a host device, to convert the first data chunk into first data, and to output a first signal indicating a size of the first data to the host device. Based on this rationale, claim 8 and its dependent claims 9-15 are allowed.
Independent claim 16 recites: “a first storage device configured to receive a first data chunk from a host device, to generate first processed data by processing the first data chunk, to generate a signal indicating a size of the first processed data, and to output the signal to the host device;”
Closest prior art Curewitz [US 2021/0081121] appears to teach a storage device with NVM, wherein  a host is configured to provide an interface to pass data and control signals between memory subsystem.
Khan [US 2017/0091127] appears to teach generating first processed data as well as generating a signal.
Mizuno [US 2005/0210188] appears to teach receiving command from host and storing the command in storage at a designated location and sending an interrupt signal to the processing unit.
However, the prior arts on record do not appear to teach or fairly suggest receiving a first data chunk from a host device, to generate first processed data by processing the first data chunk, to generate a signal indicating a size of the first processed data, and to output the signal to the host device. Based on this rationale, claim 16 and its dependent claims 17-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132